Citation Nr: 1423929	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial rating greater than 20 percent disabling for left knee instability associated with left knee degenerative changes, status post medial patellofemoral ligament reconstruction with allograft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a July 2012 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was treated in service for a low back disability, has credibly reported low back symptomatology since service, and has a currently diagnosed low back disability, lumbar spondylosis.

2.  The Veteran's bilateral pes planus is no more than mild in degree.

3.  The Veteran's left knee disability more closely approximates severe instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, lumbar spondylosis are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for a 10 percent initial rating, but no higher, for bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

3.  The criteria for the maximum 30 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  In February 2009, the Veteran acknowledged receipt of a letter notifying him of VA's duties to notify and to assist, to include the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Fee-based examinations conducted in March 2009 were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that it may proceed to a decision.  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

Review of the record reflects that during service, the Veteran reported low back pain.  Diagnoses of lumbago and sacroilitis were made in July 2008; although a July 2008 magnetic resonant imaging test (MRI) was unremarkable, another July 2008 service treatment record notes that the Veteran had "very mild arthritis at one level in his lower back."  

After service, physical examination at September 2010, July 2011 and October 2011 VA outpatient visits resulted in a diagnosis of lumbar spondylosis; a November 2011 lumbar MRI showed a tiny disc protrusion at a lower lumbar level.  As to lay evidence, the record reflects that the Veteran has experienced chronic lumbar symptomatology since service, described as lumbar pain radiating into his hips and thighs which he rated in severity as 6/10 to 10/10, and that increased in severity with sitting as noted in a July 2011 record.  He has reported experiencing such pain from service until the present on many occasions, to include at an October 2009 visit and during his July 2012 Board hearing.

It is not clear to the Board why the March 2009 fee-based examiner determined that there was no current pathology on which basis to render a low back diagnosis, as the record clearly establishes both symptomatology and clinical findings sufficient to show diagnoses in service and after service.  Regardless, the Board finds that the clearly documented in-service and post-service diagnoses combined with the Veteran's credible, competent reports of pain and other symptomatology that began in service and have continued through the present are sufficient on which basis to find that the criteria for service connection are met.  38 C.F.R. § 3.303(b).  Accordingly, service connection for a low back disability, diagnosed as lumbar spondylosis is warranted.

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability; i.e., the current appeal period, and in this regard, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Knee Disability

[The record reflects that the August 2009 rating decision assigned a 10 percent rating for the Veteran's left knee degenerative changes, but the Veteran's September 2009 statement specifically disagreed with only the instability rating.  Thus, the Board's analysis below will be confined to the impairment arising from instability.]  

The Veteran's right knee instability is rated as 20 percent disabling under the provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71, Diagnostic Code 5257.  Diagnostic Code 5257 provides for 20 and 30 percent ratings when there is moderate and severe recurrent subluxation or lateral instability, respectively.  Id.  

After review of the evidence of record, the Board finds that the Veteran's left knee disability picture is more closely contemplated by the 30 percent rating.  At the March 2009 fee-based examination, the Veteran reported that it was hard for him to walk or run and that he had pain in his entire left knee joint; the examiner noted that the instability was associated with loss of strength and decreased power in the left thigh, such that strength on the left was 2.5/5 versus 5/5 in the right leg.  An October 2009 VA record noted that the Veteran's left knee had noticeable laxity with light valgus pressure.  Perhaps most strikingly, an October 2010 VA record noted that the Veteran had been on a ladder when his knee buckled, causing him to fall two stories and injure both his ankles.  Similarly, a November 2011 record noted that the Veteran's gait was affected by his left knee disability, such that he used a cane to prevent falls.  A December 2012 VA record documented a clinician's finding that the Veteran's left knee remained very loose, to include that the patella had far lateral movement and a lot of forward laxity.  

Ultimately, although the March 2009 VA examiner found that the Veteran's left knee instability was moderate, the Board finds that the other evidence discussed above suggests that it is more severe than moderate in degree.  Accordingly, a 30 percent initial rating, the maximum rating available under this Diagnostic Code, is warranted. 

Bilateral Pes Planus

The Veteran's pes planus is rated under Diagnostic Code 5276, which assigns a noncompensable rating for mild pes planus; a 10 percent rating for moderate pes planus, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet, and a 30 percent rating for severe bilateral pes planus with objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The evidence of record supports a 10 percent initial rating, but no greater, for bilateral pes planus under Diagnostic Code 5276, as it establishes that the Veteran's pes planus is moderate with pain on manipulation and use of the feet.  A February 2009 VA record and the March 2009 VA examination report indicated that the Veteran's pes planus was severe enough to require custom orthotic insoles; a January 2011 VA treatment record noted that the Veteran experienced constant pain in his bilateral feet, right greater than left.  Further, the Veteran's testimony at his July 2012 Board hearing included his statement that he had painful arches, and confirmed that he continued to experience constant "shooting" bilateral foot pain which he rated between 6/10 and 10/10 in severity.  While the Veteran indicated that the custom orthotic inserts ameliorated his foot pain to some degree, the evidence still establishes that his overall foot disability picture is moderate, not slight, in nature.  However, the evidence does not establish that a 30 percent rating for severe pes planus is warranted.  There is no evidence of marked deformity of the feet, as X-rays taken during the March 2009 fee-based examination were normal, and none of the evaluations of record, to include the March 2009 examination, showed characteristic callosities or swelling on use.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the evidence does not support a higher rating on the basis of functional loss.  The evidence discussed above establishes pain on manipulation and use, and in this regard the Veteran testified that his foot pain was at its worst at the beginning of the day when he rated as 10/10.  Although he ascribes any improvement to use of medication, this tends to suggest that his foot pain also does not increase as a result of use.  

Consideration has been given to other diagnostic codes pertaining to the feet.  Under the regulations, Diagnostic Codes 5277 through 5283 cannot be applied to the Veteran's pes planus because these codes rate specific conditions that are not currently diagnosed, and indeed, in some circumstances have been objectively eliminated as pertaining to the Veteran's condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2013).  Diagnostic Code 5284 contemplates other foot injuries and assigns 10, 20, 30, and 40 percent ratings for foot injury residuals that are moderate, moderately severe, severe, or constitute actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, as the evidence discussed above establishes a moderate, but not more severe, disability picture, a higher initial rating under Diagnostic Code 5284 is also not warranted.

For the reasons discussed above, the Board finds that the Veteran's disability picture constitutes a moderate, but not a severe, disability picture.  On that basis, a 10 percent initial rating for bilateral pes planus, but no greater, is warranted.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings are adequate.  Ratings in excess of those assigned by this decision are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's knee and pes planus conditions.  Marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Service connection for a low back disability, lumbar spondylosis is granted.

The maximum 30 percent initial rating for the Veteran's left knee instability is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial 10 percent rating, but no greater, for the Veteran's bilateral foot disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The March 2009 fee-based examination found "no current pathology" on which basis to diagnose any right hip disability.  However, the Veteran's service treatment records, to include an August 2005 record, reflect findings of tenderness to palpation of the bilateral hip flexor muscles and a diagnosis of hip strain.  Similarly, the Veteran's credible lay testimony at his July 2012 Board hearing as well as at various VA outpatient visits documented in the record, reflect that he has continued to experience right hip pain since service, sometimes to the degree that the right hip joint is so inflamed that it prevents him from getting out of bed.  Given the apparent increase in complaints since the last examination, a more current one is indicated.  

Accordingly, the issue of entitlement to service connection for a right hip disability is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of any right hip disability found.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests should be conducted.  After physical examination and review of the diagnostic testing reports, the examiner should describe and diagnose any current right hip disability found.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right hip disability is related to the Veteran's military service or to a service-connected disability, to include the Veteran's service-connected left knee degenerative changes and/or left knee instability.  The examiner should fully explain all opinions stated, citing to claims file documents as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in 




an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


